 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   CHRISTINA SINHA, SBN # 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     ERIKA LOUISE SCHMID
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                    )   Case No. 2:18-cr-00246-TLN
12                                                )
                        Plaintiff,                )   STIPULATION AND ORDER TO
13                                                )   CONTINUE STATUS CONFERENCE AND
     vs.                                          )   EXCLUDING TIME
14                                                )
     ERIKA LOUISE SCHMID,                         )   Date: January 24, 2019
15                                                )   Time: 09:30 a.m.
                       Defendant.                 )   Judge: Hon. Troy L. Nunley
16                                                )
                                                  )
17
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through James Conolly, Assistant United States Attorney, counsel for Plaintiff,
19
     and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Erika Louise Schmid, that the status conference currently scheduled for
21
     January 24, 2019 may be continued to May 09, 2019.
22
            On January 07, 2019, Ms. Schmid was released from custody on conditions which
23
     include her successful completion of a substance abuse treatment program at WellSpace inpatient
24
     facility until she is released by a pretrial services officer. ECF 16. Although there is no
25
     definitive release date, the parties anticipate that the earliest possible completion date for the
26
     WellSpace program would be April 07, 2019 (90 days after its commencement). After her
27
     release from WellSpace, Ms. Schmid will need to transfer to her third party custodian’s home.
28

      Stipulation and Order to                         -1-
      Continue Status Conference
 1   ECF 16. Ms. Schmid wishes to fully concentrate on the WellSpace programming, and therefore

 2   requests that her status hearing be continued to May 09, 2019, as this would let her focus on her

 3   treatment and then have approximately one month to settle into her custodian’s home and meet
 4   with counsel regarding next steps in her case. The government does not object to the
 5   continuance.
 6           The parties further request to exclude time between January 24, 2019, and May 09, 2019,
 7   under the Speedy Trial Act pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(iv)
 8   (Local Code T4), because it results from a continuance granted by the Court at defendant’s
 9   request on the basis of the Court’s finding that the ends of justice served by taking such action
10   outweigh the best interest of the public and the defendant in a speedy trial. At the arraignment
11   on this matter on December 12, 2018, the Court excluded time from that date until January 24,
12   2019; therefore, the parties request that Court enter a further exclusion of time from and
13   including January 24, 2019 to May 09, 2019. The parties agree that the interests of justice
14   outweigh the best interests of the public and the defendant in a speedy trial and request the Court
15   so to find.
16                                                 Respectfully submitted,
17                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
18
     Date: January 14, 2019                        /s/ Christina Sinha
19                                                 CHRISTINA SINHA
                                                   Assistant Federal Defender
20                                                 Attorneys for Defendant
                                                   ERIKA LOUISE SCHMID
21
22
23   Date: January 14, 2019                        MCGREGOR W. SCOTT
                                                   United States Attorney
24
                                                   /s/ James Conolly
25                                                 JAMES CONOLLY
                                                   Assistant United States Attorney
26
                                                   Attorney for Plaintiff
27
28

      Stipulation and Order to                       -2-
      Continue Status Conference
 1                                               ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court finds
 4   that a continuance is necessary for the reasons stated above and that the ends of justice served by
 5   granting a continuance outweigh the best interests of the public and the defendant in a speedy
 6   trial. Due to a prior exclusion of time from December 12, 2018 to January 24, 2019, the Court
 7   now enters a further exclusion of time from and including January 24, 2019 to May 09, 2019,
 8   and the status conference is reset for May 09, 2019 at 09:30 a.m.
 9
10   IT IS SO ORDERED.
11
12   Dated: January 15, 2019                                    Troy L. Nunley
13                                                              United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to                        -3-
      Continue Status Conference
